Case 4:18-cr-20491-MFL-SDD ECF No. 56, PageID.411 Filed 02/03/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                             Case No. 18-cr-20491
                                                   Hon. Matthew F. Leitman
v.

TARENCE MARSHALL,

          Defendant.
________________________________________________________________/

         ORDER DENYING DEFENDANT’S REQUEST FOR THE
             APPOINTMENT OF COUNSEL (ECF No. 55)

      Defendant Tarence Marshall is a federal prisoner. On September 9, 2020, the

Court denied Marshall’s motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A). (See Order, ECF No. 52.) However, the Court told Marshall that

he could “renew the motion if there [was] a material adverse change in the COVID-

19 situation” at the prison where he was incarcerated. (See id., PageID.401.)

      On January 21, 2021, Marshall sent a letter to the Court in which he requests

that the Court appoint him counsel so that he can file a renewed motion for

compassionate release. (See Ltr., ECF No. 55.) Marshall explains that he has

recently been transferred to a new federal facility – FCI Ashland – and that FCI

Ashland has had an “outbreak of COVID-19 cases.” (Id., PageID.408.) He therefore




                                         1
Case 4:18-cr-20491-MFL-SDD ECF No. 56, PageID.412 Filed 02/03/21 Page 2 of 2




insists that his transfer is the type of “material adverse change in the COVID-19

situation” that the Court identified in its September 9 order.

        According to the federal Bureau of Prisons, as of February 2, 2021, FCI

Ashland has zero confirmed active COVID-19 cases among inmates and only five

confirmed active COVID-19 cases among staff.1 Absent compelling evidence that

the Bureau of Prisons is not accurately reporting the number of COVID-19 cases at

FCI Ashland, the Court is not inclined to appoint Marshall counsel or revisit its

earlier decision denying him compassionate release at this time.2           The Court

therefore DENIES Marshall’s request for the appointment of counsel (ECF No. 55)

WITHOUT PREJUDICE.

         IT IS SO ORDERED.
                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: February 3, 2021

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 3, 2021, by electronic means and/or
ordinary mail.

                                                s/Holly A. Monda
                                                Case Manager
                                                (810) 341-9761

1
    See https://www.bop.gov/coronavirus/.
2
 If Marshall has compelling evidence that the number of currently-active COVID-
19 cases is substantially higher than the Bureau of Prisons is reporting on its website,
he may submit that evidence in a renewed motion for the appointment of counsel.

                                            2
